Citation Nr: 0921578	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida
                              
        
THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  A hearing was held at the RO in August 
2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A claim of service connection for a right foot disability 
was previously denied by the Board in September 2004.

2.	Evidence received since the September 2004 Board decision 
is cumulative of evidence previously considered and does 
not raise a reasonable possibility of substantiating the 
claim of service connection for right foot disability.  


CONCLUSION OF LAW

1.	The September 2004 Board decision denying the claim of 
service connection for a right foot disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.	New and material evidence sufficient to reopen the claim 
for service connection for a right foot disability has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In September 2005, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2008), and Kent.  

Furthermore, in December 2006, the Veteran was provided with 
notices of effective date and disability rating regulation 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this notice post-dated the initial 
adjudication of this claim on appeal, the claim was 
subsequently readjudicated, and no prejudice is apparent.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service records, medical records, and medical 
opinions.  Although there is no VA examination with a nexus 
opinion on file, none is required in this case.  The duty to 
assist applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has interpreted this to mean that 
VA is not required to provide examination or opinions to a 
claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

A September 2004 Board decision denying service connection 
for right foot disability is final based on the evidence then 
of record.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 
20.1100 (2008).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The September 2004 Board decision denied the claim of service 
connection for a right foot disability because the evidence 
did not show that right foot injury was incurred in service 
or that a right foot disability was causally related to 
service.  

Turning to the evidence received since that September 2004 
decision, the Board notes that the Veteran was seen on an 
outpatient basis in May 2005, where a sensory examination of 
the right foot was determined to be normal.  In November 2006 
he was assessed with right foot pain and a positive history 
of degenerative joint disease of the foot and onychomycosis 
was noted. 

The Veteran also received treatment at a private treatment 
facility in November and December 2006 where he stated he had 
right foot pain every night that burned and tingled.  He 
stated he took Tylenol for the pain, described as a four on a 
scale of one to ten.  The Veteran was instructed to continue 
treating his pain with Tylenol, and with heat.  See JSA 
Healthcare, dated November and December 2006.  The Veteran's 
military service was not mentioned in these records. 

In July 2007, the Veteran obtained a second opinion from a 
private podiatrist.  The private podiatrist found the 
Veteran's right foot to have "muscle strength +5/5 
bilateral.  [Range of Motion] of the ankle and subtalar joint 
within normal limits.  No pain or crepitus noted upon [range 
of motion].  There is deviation away from each other on digit 
2-3 of right foot.  No pain on palpation of the metatarsal 
heads or upon plantarflexion at the [metatarsophalangeal] 
joints of the affected toes."  Upon x-ray, the private 
podiatrist found "there [were] no old fractures on the 
metatarsals or phalanges noted."  The examiner diagnosed the 
Veteran with degenerative joint disease bilaterally.  
Furthermore, he noted that he "did not see any trauma to 
[the Veteran's forefoot on the right foot in the films or 
exams."  See Dr. J. Rivera private examination record, dated 
July 2007.

The Veteran testified during the August 2007 RO hearing 
stated that his right foot disability resulted from his 
military service in the US Navy.  Specifically, he testified 
that he injured his foot while aboard a ship in 1944 while 
"climbing the ladder to [their] gun mount during a severe 
storm... the ship listed and [he] twisted [his] right foot on a 
ladder rung, which injured the ligament of [his] right foot.  
Since [there] was no medical officer on board this merchant 
ship, [his] injury was not treated."  See Veteran's 
Statement in Support of Claim, dated August 2005.  In 
addition, the Veteran testified at an August 2007 RO hearing 
regarding his injuries during service.  See RO hearing 
transcript, dated August 2007.

The Veteran also submitted various lay statements attesting 
to his right foot disability.  The Veteran's wife stated she 
"[had] been married to [the Veteran] for [fifty-eight] years 
and he has always complained about his foot."  See letter 
from B. S., dated January 2007.  In addition, C. J. C. stated 
he had noticed the Veteran limping on several occasion and 
that the Veteran attributed his gait to an injury incurred 
during his service.  See letter from C. J. C., dated January 
2007. 

Although the evidence discussed above is "new," in that the 
records were not previously seen, it is not material.  The 
evidence previously considered already established that the 
Veteran had a right foot disorder, and this "new" evidence 
fails to cure the defects presented by the previous decision, 
namely the lack of evidence that the right foot disability 
was incurred in service or causally related to service.  

The Board is sympathetic to the Veteran's claim and 
appreciates his honorable, military service.  However, the 
Veteran's testimony and the letters submitted on his behalf 
is not competent to establish that he incurred his disability 
during his active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Chavarria v. Brown, 5 
Vet. App. 468 (1993) (an appellant's own recitations of his 
medical history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

Because the evidence received since the September 2004 Board 
decision does not medically suggest that the Veteran's right 
foot disability was incurred in service, it does not raise a 
reasonable possibility of substantiating the claims.  And as 
such, the requests to reopen are denied. 


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a right foot disability remains 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


